DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, the words “assembly” and “at” need to be separated by space.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (US 5,269,071).
As for claims 1 and 7, Hamabe shows a drying apparatus comprising: a main body (10) having an entrance hole (upstream of fan) through which air is introduced thereinto and having outlets through which the air is discharged toward a front of the main body (18, fig. 2, right and left); a fan assembly to generate a flow of the air and disposed at an upper part of the main body (40, fig. 2); a duct communicating with the fan assembly to receive the flow of the air and having a first flow path and a second flow path which are separated from each other to divide the flow of the air such that the divided flow of the air is delivered to the respective outlets (15, fig. 2, right and left side of controller), the duct disposed at a lower part of the fan assembly at the main body (40, 15, fig. 2); and a controller disposed at a space formed where the first flow path and the second flow path of the duct are separated from each other (15, 100, fig. 2), the controller configured to control a driving of the fan assembly (7:5-21); wherein the first flow path and the second flow path of the duct are connected to each other by a connection flow path at a lower flow part thereof, and a lower discharge flow path is formed through a lower end part of the main body from the connection flow path;  wherein the first flow path extends along a first edge of the main body, and the second flow path extends along a second edge of the main body (15, fig. 2).
As for claims 8 and 9, Hamabe shows a drying apparatus comprising: a main  body (10) having an entrance hole (upstream of fan) through which air is introduced thereinto and front outlets disposed at a front surface of the main body (18, fig. 2, right and left) through which the air is discharged; a fan assembly disposed at the main body to generate a flow of the air (40, fig. 2); and a duct communicating with the fan assembly to receive the flow of the air and having at least two flow paths to divide the flow of the air such that the divided flow of the air (15, fig. 2, right and left side of controller) is delivered to the respective front outlets (18, fig. 2, right and left); wherein the front outlets are disposed at a front plate constituting the front surface of the main body along positions adjacent to edges of the main body (18, fig. 2, right and left ducts have a plurality of open positions adjacent to the edges of the ducts).
As for claims 12 and 14, Hamabe shows a drying apparatus comprising: a main body having an entrance hole through which air is introduced thereinto (upstream of 40, fig. 2) and having outlets through which the air is discharged toward a front of the main body (18, fig. 2, right and left); a fan assembly disposed at the main body to generate a flow of the air (40, fig. 2); and a duct communicating with the fan assembly to receive the flow of the air and having at least two flow paths to divide the flow of the air such that the divided flow of the air is delivered to the respective outlets (15, fig. 2, right and left side of controller); further comprising: a front end frame and a rear end frame constituting an exterior of the main body (fig. 3, front and rear surfaces); a fan receiving part at an upper end of the front end frame in which the fan assembly is disposed (30, fig. 3); and an open part at a front surface of the front end frame except for the fan receiving part (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe as applied to claim 1 above, and further in view of Houck (US 4,756,094).
Hamabe discloses the duct comprises: a duct body in which an entrance of the first flow path and an entrance of the second flow path are separated from each other by a partition wall, an outer edge of each of the first flow path and the second flow path is formed by an outer wall of the duct body, and an inner edge of each of the first flow path and the second flow path is formed by inner walls of the duct body (15, fig. 2, right and left side); and a duct body separating the first flow path and the second flow path from an outside of the main body (fig. 3); wherein the space in which the controller is disposed is defined by the inner walls of the duct body (3, fig. 3). Hamabe discloses each of the first flow path and the second flow path (15, fig. 2, right and left side) and the claimed invention except for a duct cover covering the duct body; wherein the flow path has an inclination part disposed at a position adjacent to the outer wall, and has a flow cross-sectional area gradually decreasing toward the outlets; wherein the flow path has a largest flow cross-sectional area at an upper flow part thereof, and has a smallest flow cross-sectional area at a lower flow part thereof. Houck teaches a duct cover covering the duct body (18, 13, fig. 8); wherein the flow path has an inclination part disposed at a position adjacent to the outer wall, and has a flow cross-sectional area gradually decreasing toward the outlets (18, 13, fig. 8); wherein the flow path has a largest flow cross-sectional area at an upper flow part thereof, and has a smallest flow cross-sectional area at a lower flow part (fig. 8) thereof in order to discharge the air in at a uniform rate. Hamabe would benefit equally from discharging the air in at a uniform rate. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hamabe with a duct cover covering the duct body; wherein the flow path has an inclination part disposed at a position adjacent to the outer wall, and has a flow cross-sectional area gradually decreasing toward the outlets; wherein the flow path has a largest flow cross-sectional area at an upper flow part thereof, and has a smallest flow cross-sectional area at a lower flow part thereof as taught by Houck in order to discharge the air in at a uniform rate. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe as applied to claim 1 above
Hamabe discloses a lower discharge flow path is formed through a lower end part of the main body (18, figs. 2-3) and the claimed invention except for the first flow path and the second flow path of the duct are connected to each other by a connection flow path at a lower flow part thereof, and a lower discharge flow path is formed through a lower end part of the main body from the connection flow path. Fig. 2 illustrates the area upstream of the exit of 18 to be separate parts. However, making a part integral or separable is no more than obvious. Please see MPEP 2144.04.V.B. In this case the ducts 15 are separated by walls. However, the limitation of the claim would be met if the walls were removed such that the entire area upstream of the exit of 18 were open, creating a connection flow path. In this case, the only difference between Hamabe and the limitation of claim 8 is to make the area upstream of the outlet to 18 common by removing the respective inner walls of the ducts, which would be obvious to one of ordinary skill in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hamabe as applied to claim 12 above, and further in view of Ross (US 6,718,650).
Hamabe discloses the claimed invention except for a filter assembly installable at the entrance hole to purify the air introduced to the fan assembly. Ross teaches a filter assembly installable at the entrance hole to purify the air introduced to the fan assembly (5:53-64) in order to clean the air of airborne particles prior to entering the drying unit. Hamabe would benefit equally from cleaning the air of airborne particles prior to entering the drying unit. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Hamabe with a filter assembly installable at the entrance hole to purify the air introduced to the fan assembly as taught by Ross in order to clean the air of airborne particles prior to entering the drying unit. 

Allowable Subject Matter
Claims 10, 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 11 includes allowable subject matter because prior art could not be found to disclose wherein the front outlets communicate with second outlets disposed at the duct and discharged from the front; or the outlets are arranged in positions corresponding to an upper end edge of the open part and opposite side edges thereof; or a first vane and a second vane disposed along the side edges of the open part to guide the air discharged through the outlets; or wherein the air flowing through the first flow path and the second flow path is discharged through outlets arranged along an edge of the main body with all of the limitations of independent claims 8 and 12. Examiner interprets the edge to be at the edge as disclosed and claimed by applicant, as opposed to outlets toward the side of the front as illustrated in Arruiz (US 2016/0302629). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762